Citation Nr: 1518827	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a disorder manifested by chest wall pain.

3.  Entitlement to service connection for a disorder manifested by headaches.

4.  Entitlement to service connection for a disorder manifested by multi-joint pain.

5.  Entitlement to service connection for vascular hypertension.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a bilateral ankle disorder.

8.  Entitlement to service connection for a bilateral leg disorder.

9.  Entitlement to an initial disability rating for major depressive disorder in excess of 30 percent. 

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and a family member


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to January 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the RO in Houston, Texas.

Although the issue of TDIU entitlement was not addressed by the RO, as the Veteran has asserted that he is unemployable at least in part due to his service-connected psychiatric disability, the issue of TDIU entitlement is a component of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In November 2014, the Veteran and a family member presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and he accepted such videoconference hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

On the November 2014 transcript of the Board hearing, the Veteran withdrew the appeal of entitlement to service connection for posttraumatic stress disorder (PTSD) for which an appeal had been perfected.  Accordingly, the Board does not have jurisdiction to address that issue, and the issue is dismissed below.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

On November 17, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of her appeal regarding entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



ORDER

The appeal regarding entitlement to service connection for PTSD is dismissed.


REMAND

At the Board hearing, the Veteran testified that he had applied for disability benefits from the Social Security Administration (SSA) and that such benefits had been denied.  It is presumed that SSA is in possession of records used in reaching its determination and that those records are pertinent to the issues on appeal.  While a review of the claims file indicates that SSA inquired of VA to determine whether VA had pertinent records, to date, there has been no VA request for SSA records.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding unemployability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).



Moreover, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, all appealed issues are REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.    

2.  Request records from SSA pertinent to its disability determination, to include records of any hearings or adjudications, as well as supporting medical records.  

3.  Readjudicate the remanded issues, to include the issue of TDIU entitlement.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






							[Continued on Next Page]
These issues must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


